

116 HR 592 IH: Protect Veterans from Financial Fraud Act of 2019
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 592IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2019Ms. Brownley of California introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to ensure that the Secretary of Veterans Affairs repays the
			 misused benefits of veterans with fiduciaries, to establish an appeals
			 process for determinations by the Secretary of Veterans Affairs of
			 veterans’ mental capacity, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protect Veterans from Financial Fraud Act of 2019. 2.Repayment of misused benefits (a)In generalSection 6107(b) of title 38, United States Code, is amended—
 (1)in paragraph (1), by striking In any case in which a fiduciary described in paragraph (2) and inserting In any case not covered by subsection (a) in which a fiduciary; (2)by striking paragraph (2); and
 (3)by redesignating paragraph (3) as paragraph (2). (b)ApplicationThe amendments made by subsection (a) shall apply with respect to the misuse of benefits by a fiduciary occurring on or after the date of the enactment of this Act.
 3.Appeals for determinations of mental capacitySection 5501A of title 38, United States Code, is amended— (1)by striking The Secretary and inserting (a) In general.—The Secretary; and
 (2)by adding at the end the following new subsection:  (b)AppealsA determination under subsection (a) may be appealed in accordance with chapters 71 and 72 of this title..
			